Citation Nr: 0804805	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim.

In February 2008, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issue of service connection for a back disorder on the 
merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
denied by the RO in a rating decision dated in February 1972.  
The veteran did not appeal.

2.  In a rating action of the RO dated in April 2003, the RO 
determined that the veteran had not provided sufficient new 
and material evidence with which to reopen the claim of 
entitlement to service connection for a back disorder, and 
the veteran did not appeal. 

3.  Evidence submitted since the April 2003 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.




CONCLUSIONS OF LAW

1. The unappealed April 2003 RO decision which denied 
reopening the claim of service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  Subsequent to the April 2003 RO decision which denied 
reopening the claim of service connection for a back 
disorder, new and material evidence sufficient to reopen the 
claim was received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board reopens the claim of service 
connection for low back disability and remands the matter for 
further development.  As such, no discussion of VA's duties 
to notify and assist is necessary.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in February 1972, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  At the time of this decision, the medical 
evidence of record included the veteran's service medical 
records and a post-service VA examination report.

The evidence then considered included a service medical 
record dated in July 1955 showing that the veteran reported 
having been in a motor vehicle accident in March 1953, and 
that he had been experiencing soreness and pain off and on 
since the accident.  He described that his symptoms had 
become progressively worse over the preceding four days.  He 
indicated that there was no recent history of trauma.  He 
also indicated that since the original back injury, driving 
long distances would cause intense low back pain.  X-rays 
were negative.

The veteran's retirement report of medical examination dated 
in March 1970 showed that clinical evaluation of the spine 
was normal with full range of motion of the spine.  The 
associated report of medical history showed that the veteran 
reported having had back trouble.  The examiner elaborated 
that the veteran would have occasional back pain, which was 
not severe or incapacitating.

The RO also considered a VA examination report dated in 
January 1972 which showed no related diagnosis.  It was noted 
that the veteran's posture and gait were normal, and that his 
spine was straight with no impairment.

In its February 1972 decision, the RO determined that there 
was no evidence of a current back disability shown on 
examination.  Thus, service connection was denied.  The 
veteran did not appeal this decision of the RO, thus it 
became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1103 (2007).

Subsequent to the February 1972 RO decision, the veteran 
sought to reopen his previously denied claim for service 
connection for a back disorder in January 2003, however, he 
did not submit any additional evidence to show that he had a 
current back disability that was related to his period of 
active service.

In a rating decision dated in April 2003, the RO determined 
that the veteran had not provided sufficient new and material 
evidence with which to reopen the claim of entitlement to 
service connection for a back disorder.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. §§ 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

Subsequent to the April 2003 RO decision, the veteran 
submitted additional evidence which included private hospital 
treatment records from the Florida Hospital in Orlando, 
Florida, dated in September 1996, which showed that the 
veteran underwent a laminectomy with lateral decompression of 
the L3 to the sacrum, as a result of spinal stenosis.

Private medical records from M. Mac Millen, M.D., dated from 
March 2001 to June 2003, show that the veteran was being 
treated intermittently for symptoms associated with a back 
disorder.

Private medical records from the Center For Diagnostic 
Imaging dated from April 2001 to January 2002, show 
diagnostic testing for chronic low neck pain, low back pain, 
and degenerative disc disease.

A private medical record from M. A. Beckner, M.D., dated in 
June 2004, shows that the veteran shows that the veteran had 
been treated for a back disorder since 1996, and had 
exhibited gradually increasing back pain due to a 
degenerative condition of the back.

The veteran's claim for service connection for a back 
disorder had initially been denied because there was no 
evidence of a current back disability which had been the 
result of his period of active service.  

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder.  The new evidence consisting of the private 
medical treatment records as set forth above is clearly new 
as it was not previously of record.  Additionally, it is 
material in that it relates to the previously unestablished 
fact that the veteran has a current back disorder, a fact 
that would be necessary to substantiate a claim.  For this 
reason, the issue of service connection for a back disorder 
is reopened.  


ORDER

The claim of service connection for a back disorder is 
reopened.  To this extent and to this extent only, the appeal 
is granted.  


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the veteran in 
the development of the claim by conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. 
Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  

To the extent that the private medical records set forth 
above indicate that the veteran currently had a chronic back 
disorder and degenerative disc disease, such suffices to 
reopen the claim.  However, there still remain criteria which 
must be met in order to award service connection.  Thus, the 
Board finds that a medical opinion should be obtained by an 
appropriate VA orthopedist in order to determine whether the 
veteran has a current back disorder that is etiologically 
related to his period of active service, to include the 
residuals of the motor vehicle accident in 1953.  Assistance 
by VA includes obtaining a medical opinion when such an 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a back 
disorder since June 2004, that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC will afford the veteran an 
appropriate VA examination to ascertain 
whether the veteran has a current back 
disorder that is etiologically related to 
his period of active service.  The claims 
folder must be made available to and be 
reviewed by the examiner.  All tests 
deemed necessary by the examiner should be 
conducted.

The examiner must opine as to the onset 
and etiology of any current back disorder 
found on examination.  The examiner should 
state whether it is at least as likely as 
not that any back disorder found on 
examination is etiologically related to 
the reported incidents of back pathology 
during the veteran's period of active 
service, to include that associated with 
the 1953 motor vehicle accident.  The 
examiner must also state whether it was at 
least as likely as not that the veteran 
developed arthritis of the back within one 
year of his discharge from active duty.  
All opinions, accompanied by a complete 
rationale, must set forth in a legible 
report.

3.  The RO/AMC will readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case which contains 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action. This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


